DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 09-16-2020 and 01-21-2021, the information disclosure statement has been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,812,122. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the claims 1-10 of the instant application are encompassed by the limitations of the claims 1-10 of the U.S. Patent No. 10,812,122.

Listed the independent claim 1 of the instant application below:
1.  A radio-frequency module, comprising: a substrate including a switch region provided on a main surface thereof;  an input switch in the switch region of the substrate and including a first input terminal and a first output terminal;  an output switch in the switch region of the substrate and including a second input terminal and a second output terminal;  and a filter disposed outside the switch region of the substrate and connected to the first output terminal or the second input terminal;  wherein in a plan view of the substrate, the second output terminal is farther inward than the first input terminal in the switch region such that a distance between the first input terminal and an outer configuration of the switch region is shorter than a distance between the second output terminal and the outer configuration of the switch region;  the switch region is defined by an outer configuration of a semiconductor chip.

Listed the independent claim 1 of the U.S. Patent No. 10,812,122 below.

1.  A radio-frequency module, comprising: a substrate including a switch region provided on a main surface thereof;  an input switch in the switch region of the substrate and including a first input terminal and a first output terminal;  an output switch in the switch region of the substrate and including a second input terminal and a second output terminal;  and a filter disposed outside the switch region of the substrate and connected to the first output terminal or the second input terminal;  wherein in a plan view of the substrate, the second output terminal is farther inward than the second input terminal in the switch region such that a distance between the second input terminal and an outer configuration of the switch region is shorter than a distance between the second output terminal and the outer configuration of the switch region;  the switch region is defined by an outer configuration of a semiconductor chip.

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,530,409. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the claims 1-10 of the instant application are encompassed by the limitations of the claims 1-10 of the U.S. Patent No. 10,530,409.

Listed the independent claim 1 of the instant application below:
1.  A radio-frequency module, comprising: a substrate including a switch region provided on a main surface thereof;  an input switch in the switch region of the substrate and including a first input terminal and a first output terminal;  an output switch in the switch region of the substrate and including a second input terminal and a second output terminal;  and a filter disposed outside the switch region of the substrate and connected to the first output terminal or the second input terminal;  wherein in a plan view of the substrate, the second output terminal is farther inward than the first input terminal in the switch region such that a distance between the first input terminal and an outer configuration of the switch region is shorter than a distance between the second output terminal and the outer configuration of the switch region;  the switch region is defined by an outer configuration of a semiconductor chip.

Listed the independent claim 1 of the U.S. Patent No. 10,530,409 below.

1.  A radio-frequency module, comprising: a substrate including a switch region provided on a main surface thereof;  an input switch in the switch region of the substrate and including a first input terminal and a first output terminal;  an output switch in the switch region of the substrate and including a second input terminal and a second output terminal;  and a filter disposed outside the switch region of the substrate and connected to the first output terminal or the second input terminal;  wherein in a plan view of the substrate, the second output terminal is farther inward than the second input terminal in the switch region such that a distance between the second input terminal and an outer configuration of the switch region is shorter than a distance between the second output terminal and the outer configuration of the switch region;  the switch region is defined by an outer configuration of a semiconductor chip;  and the filter is disposed in a region which surrounds the semiconductor chip, in a plan view of the substrate.

Conclusion
Any response to this action should be mailed to:

Commissioner of Patents and Trademarks
Washington, D.C. 20231

or faxed to:
(571) 273-8300, (for Technology Center 2600 only)

Hand-delivered responses should be brought to the Customer Service Window (now located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Trinh whose telephone number is (571) 272-7888. The examiner can normally be reached on Monday-Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiners supervisor, Kim, Wesley L.; can be reached at (571) 272-7867. 
  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (703) 306-0377.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/TAN H TRINH/             Primary Examiner, Art Unit 2648                                                                                                                                                                                           
September 8, 2021